DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Information Disclosure Statement
The information disclosure statement filed May 25, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a communication cable comprising: a twisted wire pair that includes a pair of insulated wires that are twisted together and that each include a conductor and an insulating covering that covers an outer periphery of the conductor; and a sheath that is made of an insulating material and continuously covers an entire outer periphery of the twisted wire pair about a center along a longitudinal axis of the twisted wire pair, wherein the twisted wire pair covered by the sheath is only one twisted wire pair, and the sheath continuously covers the entire outer periphery of the only one twisted wire pair, the insulating covering includes only one layer, the one layer having a smaller dielectric loss tangent than the sheath has in a frequency range of 1 to 50 MHz, and the sheath has a dielectric loss tangent of 0.0001 or more in the frequency range of 1 to 50 MHz, the conductor has a breaking elongation of 7 % or more and a twist pitch of the twisted wire pair is 15 times or more of an outer diameter of each of the insulated wires, or the conductor has a breaking elongation of less than 7% and a twist pitch of the twisted wire pair is 25 times or leas of the outer diameter of each of the insulated wires (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 17, 2021